Citation Nr: 0116428	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rate of disability compensation 
based upon recognition of Dolores as the veteran's dependent 
spouse.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had recognized service during the period from 
November 1941 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran has reported that he and Rufina, who he had 
married, separated in approximately 1960; there is no 
indication that the marriage was terminated by divorce, nor 
is there any indication that Rufina is deceased.

2.  A certificate of marriage reflects that the veteran and 
Dolores were married in September 2000.

3.  The probative evidence of record does not show that the 
veteran's prior marriage to Rufina was legally terminated at 
the time of his September 2000 marriage to Dolores.

4.  The September 2000 marriage is not valid under the law of 
the Republic of the Philippines, the place where the veteran 
and Dolores resided at the time.

5.  The veteran had knowledge of the legal impediment prior 
to entering into marriage with Dolores.



CONCLUSION OF LAW

Dolores may not be recognized as the veteran's dependent 
spouse for the purpose of an increased rate of VA disability 
compensation.  38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who was awarded VA disability compensation 
benefits in September 1999, is currently seeking an increased 
rate of disability compensation based upon recognition of 
Dolores as his dependent spouse.  During the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for an 
increased rate of disability compensation based upon 
recognition of Dolores as his dependent spouse have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional records which have 
not been obtained.  The Board notes that no further 
assistance to the veteran in acquiring evidence is required 
by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased rate of disability compensation based upon 
recognition of Dolores as the veteran's dependent spouse as 
the RO has complied with the notice provisions of the VCAA.  
This is so because the RO specifically notified the veteran 
of the requirements needed for recognition of Dolores as his 
dependent spouse in the statement of the case issued during 
this appeal.  Moreover, all of the relevant evidence was 
considered and the claim was denied as a matter of law; there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran, in his application for VA disability 
compensation, which he completed in September 1998, reported 
that he could not recall when he married Rufina and that the 
marriage terminated thirty years ago in Manila.  He related 
that he had married Dolores in August 1998.

The RO, in December 1999, requested that the veteran provide 
a copy of a divorce decree or death certificate showing that 
his prior marriage to Rufina was legally ended.  The veteran, 
in a February 2000 Declaration of Status of Dependents, 
reported that he had been separated from Rufina for almost 
forty years and was living with Dolores for almost thirty-
five years with the consent of "my wife Rufina."  An 
affidavit from the veteran and Dolores, received in February 
2000, reflected that they had been living together as husband 
and wife for the past thirty-five years.

A Certificate of Marriage states that the veteran and Dolores 
were married in Calauag, Quezon, in September 2000, and that 
the veteran's civil status at the time of the marriage was 
single.  It was certified that no marriage license was 
necessary because the proceeding was solemnized under Article 
34 of Executive Order No. 209.  The veteran, in an October 
2000 statement, requested that Dolores be considered his 
legal wife on the grounds that he and his first wife had not 
communicated with each other over the past years and they 
considered their marriage null and void.  The veteran noted 
that his first wife did not object to his relationship with 
Dolores.

A joint affidavit, dated in December 2000, from the veteran 
and Dolores, indicated that they had been living together as 
husband and wife for the past thirty-five years, that Rufina 
had been living in the United States for more then thirty-
five years and that his first wife did not object to his 
relationship with Dolores.

The municipal mayor of Calauag, Quezon, in a December 2000 
affidavit, reported that in September 2000 he gave the 
veteran and Dolores the sacrament of marriage after finding 
out they were qualified.  A joint affidavit, dated in 
December 2000, from two long time acquaintances was to the 
effect that that knew that the veteran and Dolores had been 
living together as husband and wife for the past thirty-five 
years and personally witnessed the matrimony of the veteran 
and Dolores in the office of the municipal mayor.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  Because the veteran and 
Dolores resided in the Philippines at the time of their 
purported marriage in September 2000, Philippine law must be 
considered in determining whether their marriage was valid.  
See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.
Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

As noted above, the certificate of marriage reflects that the 
veteran and Dolores were married in September 2000.  While 
the veteran was reported to be single at that time, the 
record shows that the veteran and his first wife had decided 
not to live together in approximately 1960, that she moved to 
the United States around 1965, and that Dolores and the 
veteran discontinued communications with each other.  The 
veteran does not contend nor does the evidence suggest that 
this marriage was legally terminated by either divorce or the 
death of his first wife.  The veteran does not contend nor 
does the evidence suggest that Rufina is deceased.

Because the veteran and Dolores had no marriage license at 
the time of their September 2000 marriage, the proceeding was 
solemnized under Article 34 of the New Family Code of the 
Philippines.  As noted above, no license is necessary under 
Article 34 when: (1) the couple lived together as husband and 
wife for at least five years without any legal impediment to 
marry each other, (2) the contracting parties shall state the 
foregoing facts in an affidavit, and (3) the solemnizing 
officer shall also state under oath that he ascertained the 
qualifications of the contracting parties and found no legal 
impediment to the marriage.

The evidence in this case demonstrates that the veteran and 
Dolores could not have lived together for five years prior to 
their September 2000 marriage without any legal impediment to 
marry each other.  While the solemnizing officer filed an 
affidavit, this document falsely stated that the veteran was 
qualified at the time of the September 2000 marriage.  Based 
on the foregoing, the Board concludes that the veteran's 
September 2000 marriage to Dolores was not valid under 
Philippine law.

Based on the foregoing, the Board has determined that the 
criteria for an increased rate of disability compensation 
based upon recognition of Dolores as the veteran's dependent 
spouse have not been met.  Dedicatoria v. Brown, 8 Vet. App. 
442, 445 (1995).  The law is dispositive of the issue in this 
case, and the veteran's claim cannot be granted.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased rate of disability compensation 
based upon recognition of Dolores as the veteran's dependent 
spouse is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

